Citation Nr: 1218772	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-16 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), not to include an acquired psychiatric disorder, anxiety, and depression, and claimed as due to an inservice personal assault.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 1980 to June 1984. 

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the reopening of the appellant's claim of entitlement to service connection for dysthymia or anxiety or depression. 

In July 2007, the Board reopened the appellant's service connection claim and remanded the case for additional development.  Following the reopening of the claim, the Board remanded the claim in October 2008 and September 2009 to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information.  The claim was subsequently returned to the Board for review following the September 2009 remand for development.  

The Board then recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety, and depression, to include as secondary to the service-connected migraine headache disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board then issued a Decision/Remand in March 2011; in that action the Board denied entitlement to service connection for an acquired psychiatric, anxiety, and depression, but remanded the portion of the action with respect to posttraumatic stress disorder.  The claim has since been returned to the Board for appellate review.  

Unfortunately and regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

As reported above, the Board remanded the issue of entitlement to service connection for PTSD in March 2011.  In that action, the Board requested that the AMC obtain any medical treatment records that were not previously of record.  The Board further requested that the AMC contact the appellant and ask that he provide additional information concerning the sexual assault that purportedly caused his posttraumatic stress disorder.  Additionally, the AMC was tasked to make a determination as to whether the evidence supported the appellant's assertions concerning military sexual trauma, and to further develop the claim if necessary.  

The claim was subsequently returned to the Board after the AMC obtained the appellant's VA medical treatment records for 2010 and 2011.  The record also shows that the AMC contacted the appellant, at his home of record, via a letter that was sent on March 21, 2011.  In that letter, the appellant was asked to provide additional information concerning his military sexual trauma.  The appellant was informed that he had thirty (30) days to respond t the letter and that if no response was received, the AMC would move to process his claim for benefits.  Subsequent to the March 2011 letter, a second letter was sent to the appellant in April 2011.  In that particular letter, the appellant was informed that the April 2011 letter was a "corrective" letter and that he did not have to respond to the letter.  The AMC then issued a supplemental statement of the case in March 2012 that confirmed and continued the RO's previous denial of benefits with respect to posttraumatic stress disorder.  

A further review of the VA medical records obtained in conjunction with the Board's Decision/Remand of March 2011 indicates that when the original letter was sent to the appellant, he was enrolled in a VA rehabilitation program at his local VA medical clinic.  It is unclear from the medical evidence whether he was enrolled in an outpatient treatment program or an in-house treatment program.  Nevertheless, it is unknown when the appellant actually received the first letter from the AMC concerning his purported stressors.  Added to this lack of clarity is the second letter that was sent to the appellant that specifically stated that the appellant need not take any action in response to the letter.  In that letter, the following instructions were given:  

This is a corrective letter of the March 21, 2011 letter that you received.  There is no need for you to send in any additional information. . . .

. . . .

We need specific details of the personal trauma incident(s) that resulted in post traumatic stress disorder (PTSD).  Please note that you can submit any additional information or evidence potentially corroborative of any claimed in-service stressors related to your PTSD.  Please note to be as specific as possible with respect to names, dates, locations, and units involved.  In do so, please note that you may submit lay statements and/or buddy statements from fellow servicemen or people who knew you during this period and could verify your report, and photos, contemporaneous letters, or information that may corroborate your statements. . . .

In other words, page two of the letter asks that additional information be sent to the AMC with respect the appellant's purported military sexual trauma.  However, the first page of the letter, in bold letters, directs the appellant not to send in any additional information.  Clearly, the letter is contradictory and as a result of the contradictory nature of the letter, the information needed by the VA in order to make a determination on this matter was not obtained.  This lack of information and confusion was further compounded when the AMC issued a supplemental statement of the case in March 2012 that stated that the needed information was not forthcoming from the appellant.  In other words, the AMC told the appellant not to submit any additional information relevant to his claim, and then since he did not proffer any additional information concerning his purported military sexual trauma, the AMC denied his claim based on a lack of information.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has indicated that incomplete and confusing information to the appellant renders notice to the appellant inadequate.  See,  e.g., Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) and Lovelady v. Shinseki, 2012 WL 11017, 5 (Vet. App.) (Vet. App. 2012).  The Court has noted, with respect to remand taskings given to the RO/AMC, that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

It is the conclusion of the Board that the actions accomplished by the AMC failed to produce the information needed by the Board to further process the appellant's claim and as such inhibits the Board's ability to make a determination on the issue now before the Board.  Consequently, the Board finds that the AMC did not substantially comply with the terms of the Board's March 2011 Decision/Remand.  As such, the claim must, unfortunately, be remanded to the AMC for further development. 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The AMC should contact the appellant and inform him that, in conjunction with his PTSD physical assault claim, he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" pursuant to 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  In a separate and distinct letter, the AMC should request that the appellant provide a comprehensive written statement concerning his reported sexual assault by his first sergeant.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  He should be informed that, without such details, an adequate search for verifying information cannot be conducted.  He should be further advised that a failure to respond may result in an adverse action against his claim.  The AMC should note in the record the responses provided by the appellant.  A copy of this letter of inquiry should be provided to the appellant's accredited representative in the hope that the accredited representative may encourage the appellant in providing the information needed in the processing of his claim for benefits.  A copy of all letters should be included in the claims folder for review.  

3.  Upon receipt of the above answers, the AMC should send those answers, along with the other statements made by the appellant, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he comments thereon.  Moreover, if in the statement the appellant provides any names of individuals who may have been a witness or who may have been the putative assailant, the AMC should request from NPRC confirmation of the individual's presence during the time in question.  Any obtained evidence should be included in the claims folder for future review. 

4.  Following the above, the AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors to include the stressor of a sexual assault.  In reaching this determination, the AMC should address any credibility questions raised by the record. 

5.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since April 2011 to the present for any psychiatric disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder. 

All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011). 

6.  After the above steps are complete, the AMC should then arrange for a psychiatric examination of the appellant.  The claims folder should be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should reconcile that determination with evidence of record showing that the appellant has been diagnosed as having PTSD secondary to a military sexual assault. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found psychiatric disability is related to or was caused by the appellant's service.  In rendering the opinion, the psychiatric examiner is requested to review the appellant's service treatment records, service personnel records, and the other evidence of record for the purpose of determining whether the records support his contentions that she was personally assaulted in service. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report. 

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination. 

7.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  An appropriate period of time should be attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


